Citation Nr: 1110846	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  09-42 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for left-sided ulnar neuropathy, to include as secondary to service-connected left shoulder disability.


REPRESENTATION

Appellant represented by:	New Hampshire State Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1999 to September 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  

On August 3, 2010, the Veteran appeared and testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing is of record.


REMAND

The Veteran states that he suffers from left-sided ulnar neuropathy as a result of his service-connected left shoulder disability.  (In February 2008, the Veteran was awarded service connection for left shoulder strain.)  Specifically, he states that since being involved in an in-service Humvee accident in 2002, he has experienced numbness in his left arm and tingling in the 4th and 5th fingers of his left hand.  He asserts that these symptoms occur daily and have become increasingly more severe.  The Veteran reports being told by both private and VA physicians that his left-sided ulnar neuropathy is related to his left shoulder disability.  He believes, therefore, that service connection is warranted for left-sided ulnar neuropathy, secondary to his service-connected disability.  See 38 C.F.R. § 3.310(a) (2010).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Secondary service connection is awarded when a disability "is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a) (2010).

A review of the Veteran's service treatment records (STRs) reveals that in January 2000, he sprained the 4th and 5th digits of his left hand while playing soccer.  (The Veteran is service connected for left 4th and 5th finger sprains.)  They also show that in December 2002, the Veteran was involved in a Humvee accident and injured his left shoulder.  His STRs are otherwise silent for complaints of the left arm symptoms of which he now complains.  

On VA examination in October 2006, it was noted that the Veteran had no residuals from his in-service finger sprains.  On examination in January 2008, the Veteran reported non-radiating shoulder pain, which he stated had been present since his December 2002 Humvee accident.  In July 2008, the Veteran underwent a private electromyography (EMG) and nerve conduction study (NCS). The EMG/NCS study showed evidence of a mild, predominantly demyelinating lesion of the ulnar nerve at or near the left ulnar groove, consistent with ulnar neuropathy at the elbow.  In August 2008, the Veteran underwent a VA NCS of the left arm, the results of which showed peripheral ulnar neuropathy.  During a VA occupational therapy consultation, the Veteran reported that he had had paresthesia in his left forearm and middle, ring, and little fingers for several years.  He was issued a heelbo pad to treat his symptoms.  

During his August 2010 Board hearing, the Veteran indicated that he had been told by the private physician who performed the July 2008 EMG and NCS and two VA physicians that his left-sided ulnar neuropathy was related to his service-connected left shoulder disability.  A review of claims folder reveals that neither the private physician's EMG/NCS report nor the VA treatment records signed by the physicians in question contains such an opinion regarding the cause of the Veteran's left-sided ulnar neuropathy.  

Although a layperson is competent to report what he/she was told by a medical professional, see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007), in this case, the Board finds that the Veteran's lay testimony is not sufficient to support a finding of service connection.  A review of the February 2009 VA rheumatology consultation report signed by one of the VA physicians referred to by the Veteran shows that he acknowledged the Veteran's report of tingling in the elbow and ulnar nerve distribution, but that he found no neurological abnormalities with respect to strength or sensation in the fingers and hands.  Functional assessment of the hands, fingers, elbows and shoulders was essentially normal.  Given the VA physician's report, the Board finds it likely that had he found a definite link between the Veteran's reported symptoms and his left shoulder disability, he would have so stated.  

Despite finding the lay evidence of record is an insufficient basis upon which to award service connection in this case, the Board does find that the evidence of record at least raises a question as to whether the Veteran's left-sided ulnar neuropathy is related to his service-connected left shoulder disability.  In that regard, the Board notes that the Veteran has not been afforded a VA examination in connection with his claim for service connection for left-sided ulnar neuropathy.  In accordance with the duty-to-assist provisions codified at 38 U.S.C.A § 5103A(d) and by regulation found at 38 C.F.R. § 3.159(c)(4) (2010), a medical opinion or examination is required if the information and evidence of record does not contain sufficiently competent medical evidence to decide the claim, but there is

(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability.

See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran has a current diagnosis of left ulnar neuropathy.  Further, the Veteran is service connected for a left shoulder disability.  The Veteran has also stated that he has experienced pain and tingling in his left forearm and 4th  and 5th fingers since the time of his December 2002 Humvee accident that resulted in his left shoulder disability.  Based on this evidence, the Board has determined that "low threshold" necessary to establish entitlement to a VA medical examination has been satisfied.  See McLendon, 20 Vet. App. at 83 (holding that "credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation" may indicate that a current disability "may be associated" with military service).  Accordingly, the Board finds that the claim of service connection must be remanded for a VA medical examination that addresses the nature and etiology of the Veteran's current left-sided ulnar neuropathy, to include consideration of whether the Veteran's neuropathy may be secondary to his service-connected left shoulder disability.  Thus, the examiner should include a nexus opinion as to whether it is at least as likely as not that the Veteran's left-sided ulnar neuropathy is attributable to his active military service or to a service-connected disability.  

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his left-sided ulnar neuropathy or related symptoms since service.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

2.  Schedule the Veteran for a VA examination in connection with his claim of service connection for left-sided ulnar neuropathy.  (This should be done after action requested in paragraph 1 is completed to the extent feasible.)  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).)  

The examiner should provide an opinion as to whether the Veteran's currently diagnosed ulnar neuropathy of the left arm is at least as likely as not related to his period of military service.  An opinion should also be provided as to whether service-connected left shoulder disability has caused or made chronically worse the Veteran's left-sided ulnar neuropathy.  If the examiner finds that left shoulder disability has not caused ulnar neuropathy but has made it worse, the examiner should comment on when the onset of "aggravation" took place and whether the claims file contains sufficient medical evidence created before the onset of aggravation or before evidence showing current level of disability to establish a baseline of the level of severity of any ulnar neuropathy.  If a baseline may be established, the examiner should comment on how much the ulnar neuropathy has worsened in severity as a result of the natural progress of the disability, if at all, from the time of the baseline to the current level of severity.  All opinions should be set forth in detail and explained in the context of the record.  

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definitive opinion can be obtained.)

3.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

